DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending in the instant application. Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-12 are rejected.
Information Disclosure Statement
	The information disclosure statement filed on February 23, 2022 has been considered and a signed copy of form 1449 is enclosed herewith.
Drawings
The drawings are objected to because the font on several of the figures (i.e., figures 1, 2, 3, and 5) is difficult to read or is illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-12, in the response filed on June 13, 2022 is acknowledged. The restriction requirement is still deemed proper and is hereby made final. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/018406 A1. 
WO 2019/018406 A1 discloses crystalline forms (A and C) of L-glufosinate ammonium characterized by X-ray powder diffraction data: Form A having the °2 theta characteristic peaks at 18.3, 33.4, 36.1 ± 0.2 °2 theta (see page 20, lines 23-30 and Figure 1) and Form C having the °2 theta characteristic peaks 9.1, 18.3, 22.4, 26.1 ± 0.2 °2 theta (see page 22, lines 19-30 and Figure 5). Thus, given the error present in
these measurements (± 0.2 °2 theta), as well as the same error present in the measurements of the present specification (± 0.2 °2 theta), these values correspond to the °2 theta characteristic peaks for crystalline form of L-glufosinate ammonium salt (9.0, 11.6, 13.1, 14.1, 17.6, 18.2, 18.9, 19.5, 22.4, 23.4, 26.0, 31.1, 33.3 and 36.3 ± 0.2 °2 theta) of the instant claims. Also, Forms A and C are prepared by slurrying or contacting L-glufosinate ammonium with a polar solvent; therefore, it is considered that Forms A and C are substantially free from acid addition salts of L-glufosinate and/or L-glufosinate. Therefore, the crystalline form of L-glufosinate ammonium salt of the instant claims is anticipated by the reference. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/018406 A1 in view of US Patent No. 5,869,668.
WO 2019/018406 A1 discloses crystalline forms of L-glufosinate ammonium (see above) and teaches herbicidal compositions thereof, comprising one or more adjuvants in liquid or solid form wherein L-glufosinate ammonium may be present in an amount ranging from 10-30% by weight of the formulated composition (see page 25, lines 13-16 and lines 29-31). It is also disclosed in the reference that fertilizers, phytotoxicants, plant growth regulators, pesticides, or herbicides may be added to the formulation (see page 29, lines 26-20; page 30, line 10 to page 33, lines 25), and contemplates the use of the compositions in preventing or controlling weed growth (see page 33, lines 27-30).

WO 2019/018406 A1 does not disclose the ratio of L-glufosinate to ammonium in the crystalline forms and their volume average particle size distribution nor does it specifically disclose the use of the aforementioned crystalline forms of L-glufosinate ammonium in agrochemical compositions.
US Patent No. 5,869,668 discloses a process for the preparation of L-glufosinate ammonium salt starting from L-glufosinate quinine salt obtained by chiral resolution (see abstract and col 2, lines 42-59). L-glufosinate ammonium salt is obtained by “taking up” L-glufosinate quinine crystals in methanol and introducing an excess of methanolic ammonia to precipitate the L-glufosinate ammonium salt with high optical purity wherein L:D is 99.5:0.5 (see col. 8, Example 1.2, lines 20-39 and Example 2, lines 49-53). Whilst the reference does not explicitly disclose the purity of the L-glufosinate ammonium salt obtained, it indicates that the quinine salt remains in the mother liquor. Therefore, it is considered that the L-glufosinate ammonium isolated is substantially free from acid addition salts. 
US Patent No. 5,869,668 does not disclose a specific crystalline form of L-glufosinate ammonium (i.e., with X-ray diffraction data). 
However, given that WO 2019/018406 A1 discloses crystalline forms of L-glufosinate ammonium and teaches agrochemical compositions thereof, a person of ordinary skill in the art at the time of the invention through routine experimentation would investigate various solid forms with differing ratios of L-glufosinate to ammonium in order to identify potential beneficial properties, such as improved formulation stability, and use said crystalline forms in agrochemical compositions to control undesired plant growth. The person skilled in the art would be well aware of different processes and conditions available to produce crystalline forms wherein the ratio of L-glufosinate to ammonium is in excess (e.g., see the methods disclosed in US Patent No. 5,869,668 mentioned above). 
It is noted that claims 4 and 5 merely define physical properties that would be readily attainable by a person of ordinary skill in the art through a routine and non-inventive process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the crystalline form of L-glufosinate ammonium salt, an agrochemical composition thereof and methods for control of undesired plant growth of the instant claims in view of the references with a reasonable expectation of success. Thus, a prima facie case of obviousness has been established.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626